Lynch, J.
(dissenting). Today the court affirms a criminal conviction for violating a protective order that had not been *602served on the defendant, even though G. L. c. 209A, § 7,1 clearly requires such service and even though the prosecutor told the jury that service had been made. Accordingly, I dissent.
It should be kept in mind that, although two protective orders issued against the defendant — a temporary order and an extended order — only one order, the extended order, formed the basis of the defendant’s conviction. The temporary order expired on September 11, 1992.
During closing argument, the prosecutor stated:
“[At] the end of August of 1992, [the complainant] went to Lawrence District Court. . . . The court gave her a restraining order. This restraining order, ladies and gentlemen, which you will have with you in the jury room, it states on it, ‘[t]he court has issued the following orders to the defendant. You are not to abuse the plaintiff. You are to immediately leave and stay away from her address. You are to refrain from making phone calls to said plaintiff, not to follow her and to have no contact with her whatsoever.’
“[The complainant] again came back to the court on September 11, 1992, asking that order to be extended for a year. The judge ordered again [the defendant] to stay away from [the complainant]. You have in front of you — you will have in front of you the return of service. It states here it was left, a copy of this at the defendant’s last and usual address.
“[The defendant], by his own admission, has lived at [that address] for the last twelve years. He gets his mail there. He gets his bills there. He gets his taxes there. In fact, all of his mail is left on the kitchen table. But this one very important piece of paper, he didn’t get. Isn’t that convenient?”
“You heard [the defendant], [the defendant’s brother] *603and [the defendant’s mother] testify that, when he got an important letter from his attorney, everyone was searching for him to find him. But when there is a piece of paper given to [the defendant] by a police officer, he’s claiming he didn’t get it. I would suggest that’s a little too convenient.” (Emphasis added.)
The court reads a paragraph break immediately prior to the prosecutor’s reference to the return of service, and after so doing, asserts that “read in context” the Commonwealth’s closing argument breaks down into two distinct parts, one part addressing the process by which the complainant obtained a protective order against the defendant and one part addressing the defendant’s claim that he never received the original temporary protective order. Ante at 599-600 & n.12. The Commonwealth, however, did not argue that the prosecutor was making two distinct arguments, nor does the reproduction of the argument in the Commonwealth’s brief insert a paragraph break.21 contend that, read in context, it is clear that the prosecutor was improperly suggesting to the jury that what was in front of them was proof of service of the extended order when no such proof existed. Indeed, the prosecutor’s reference to the extended order, which the Commonwealth concedes was not served on the defendant, is immediately preceded by the prosecutor’s reference to September 11, 1992, the date the complainant obtained the extended order. Moreover immediately following is a reference to testimony that was elicited by the prosecutor alluding to the extended order. See note 5, infra. Furthermore, the prosecutor referred to “a piece of paper given to [the defendant] by a police officer.” Not even the temporary order was given to the defendant by a police officer; rather, the proof of service of the temporary order states that it was left at the defendant’s last and usual address: thus the prosecutor compounded the misstatement she made earlier in her argument.
Because the prosecutor referred both to service and to proof of service which did not exist, her argument misstated the evidence and was improper. It is well settled that “[a] prosecutor must limit comment in closing statement to the evidence and fair inferences that can be drawn from the evidence.” Commonwealth v. Kelly, 417 Mass. 266, 270 (1994). See Com*604monwealth v. Kozec, 399 Mass. 514, 516 (1987); Commonwealth v. Shelley, 374 Mass. 466, 472 (1978), S.C., 381 Mass. 340 (1980), and 411 Mass. 692 (1992). Moreover, the prosecutor’s statement cannot be characterized as responding to the defendant’s argument that there was no service at all. The thrust of the defendant’s argument was that he did not receive either order and was not aware at least until September 28, 1992, of the existence of a protective order. In support of this claim the defendant offered testimony to the effect that he did not spend a lot of time at the address where the temporary order was left and emphasized that no order was served in hand. More importantly, while the prosecutor was entitled to reply to the defendant’s contention, she was not entitled to rebut his contention by stating that proof of service of the extended order would be before the jury and that he had been given written notice by a police officer when those facts were not in evidence.3
In the face of such prosecutorial error, several factors must be considered, including whether the argument was seasonably objected to; whether the error was limited to collateral issues or went to the heart of the case; whether the judge’s instructions to the jury may have mitigated the error; and generally, whether the error, in the circumstances, possibly made a difference in the jury’s conclusion. See Commonwealth v. Kozec, supra at 517-518; Commonwealth v. Pavao, 34 Mass. App. Ct. 577, 581 (1993). Because the argument here was not objected to, review is limited to whether a substantial risk of a miscarriage of justice has occurred. Where the evidence before the jury has been distorted, however, “we have recognized that the failure to object and possibly obtain a curative instruction may be the very thing which permits the remarks to have their maximum prejudicial effect.” Commonwealth v. Shelley, supra at 469. See Commonwealth v. Nordstrom, 364 Mass. 310, 314 (1973). See also Commonwealth v. Cifizzari, 397 Mass. 560, 578 (1986); Commonwealth v. Fitzgerald, 376 Mass. 402, 416 (1978).
*605Clearly, the defendant’s knowledge of the protective order and the terms it contained were crucial elements of the Commonwealth’s case. Indeed, without proving beyond a reasonable doubt that the defendant knew of the existence of the order, the defendant could not be convicted of violating the order. Thus, this “is not a case in which overreaching argument was confined to collateral issues only.” Commonwealth v. Shelley, supra at 470. Moreover, the judge’s instructions on the mental state element of the crime emphasized that the Commonwealth had to prove that the defendant had actual knowledge of the terms of the extended order, the very issue to which the prosecutor’s improper arguments referred. Thus, absent specific instructions that mitigated the error, I do not believe that the judge’s reminder to the jury that closing statements are not evidence cured the prejudicial impact of the prosecutor’s argument. See Commonwealth v. Rosa, 412 Mass. 147, 160 (1992) (curative instruction regarding the prosecutor’s improper closing argument not sufficient and new trial required given the importance to the Commonwealth’s case of the issue that was part of improper argument); Commonwealth v. Clary, 388 Mass. 583, 591 (1983) (“judge’s instructions to the jury, which stated only in general terms that the arguments of counsel are not evidence did not cure adequately the prejudicial impact of the prosecutor’s assertion”); Commonwealth v. Pavao, supra at 581-582 (where prosecutor misstated evidence by improperly attributing to defendant a statement indicating defendant acted with intent necessary to be convicted of murder, new trial required even though judge did instruct the jury that closing arguments were not evidence because there were not forceful statements by judge that argument was inappropriate and should be disregarded); Commonwealth v. Shelley, supra (where overreaching argument not confined to collateral issues only, adequate curative instructions did not render the prosecutorial misconduct harmless).
The court suggests that the parties knew that the defendant had not been served with a copy of the extended order and chose to use their closing statements to argue whether the defendant received a copy of the temporary order — a doubtful proposition particularly where, until today, a reading of the statute would suggest that a defendant must be served with a copy of the order he was charged with violating. I believe that a *606fairer and more plausible reading of the testimony and the closing arguments suggests that both defense counsel4 and the prosecutor5 operated as if the proof of service before them was *607proof of service of the extended order, an error that makes the distortion of the evidence during the prosecutor’s closing argument even more significant.
Given that the outcome of the case essentially depended on whether the jury believed the complainant’s or the defendant’s version of events, the suggestion that the defendant was served with a copy of the extended order could very well have influenced the jury’s assessment of the defendant’s credibility and thus, their verdict. Indeed, this is hardly a case where there is overwhelming evidence of the defendant’s guilt. See Commonwealth v. Clary, supra at 593; Commonwealth v. Shelley, supra. Contrast Commonwealth v. DeChristoforo, 360 Mass. 531, 538 (1971) (overwhelming evidence of guilt neutralizing prosecutorial misconduct). Thus, it is impossible to say that the improper argument, which undermined the defendant’s credibility and went to a crucial issue in the case, did not make a difference in the jury’s verdict, and I would order a new trial for the defendant. See Commonwealth v. Kelly, 417 Mass. 266, 271 (1994) (where improper argument went to police credibility, the crux of the case, new trial was necessary); Commonwealth v. Clary, supra at 593 (where argument of prosecutor struck at defendant’s sole defense, that error contributed to conclusion that new trial was warranted); Commonwealth v. Shelley, supra at 470-471 (argument as to credibility of expert witness urging an inference that expert testimony was purchased “struck impermissibly, at the defendant’s sole defense” and warranted a new trial).
Finally, I agree that great trust should be and is placed in the citizens who serve as jurors, for they are the foundation of our justice system. Where the evidence is distorted, however, it is unfair to those very jurors to place on them the burden of cor-*608reeling or overlooking a prosecutor’s mistake.6 Indeed, a jury’s verdict can be only as fair as the trial allows. I would therefore reverse the defendant’s convictions and order a new trial.

GeneraI Laws c. 209A, § 7, states in pertinent part: “Whenever the court orders under . . . [§§ 3, 4, and 5] of [c. 209A] ... the defendant to vacate, refrain from abusing the plaintiff or to have no contact with the plaintiff or the plaintiff’s minor child ... the appropriate law enforcement agency . . . shall serve one copy of each order upon the defendant.... The law enforcement agency shall promptly make its return of service to the court” (emphasis added).


Indeed, the Commonwealth reproduces the same portion of the argument reproduced here and characterizes the argument as referring to “the issue of notice and to the service of the protective order.”


The court reasons from evidence of a previous protective order obtained against the defendant “that the defendant knew of the process of how a protective order begins as a temporary order and then may be extended after a hearing.” Ante at 591 n.5. It should be noted, however, that, while there was evidence that the complainant had obtained protective orders against the defendant in the past, she had also, on at least one occasion, failed to appear at the hearing as required in order to get the temporary order extended. Thus, in the defendant’s experience, notice of a temporary order did not necessarily mean that an extended order would follow; the absence of any service of an extended order could only have buttressed this conclusion.


A review of several portions of the transcript indicates that defense counsel had confused the return of service of the temporary order as a return of service of the extended order. Indeed, when defense counsel moved for a directed verdict, alleging that the Commonwealth had not proved that the defendant had known of the existence of the order he was charged with violating (the extended order), she stated: “Under the facts that on that restraining order that they have entered into evidence, they have not proven that the defendant . . . either knew of the pertinent terms of the order were in effect by either having received a copy of the order or in some other way. The reason I would state that, Your Honor, is looking at the return of service checked off as leaving a copy at the defendant’s last and usual address as shown on this order, Your Honor, that doesn’t constitute proof that [the defendant] had any knowledge of the effect of this order. And he had no — it does not prove that he had knowledge of any portion of the order.”
In addition, in her own closing argument, defense counsel argued: “Look at the restraining order. The Commonwealth has to prove beyond a reasonable doubt that [the defendant] knew about the restraining order. Did he receive it in hand from a police officer? No. Could [the complainant] have told the police officer, well, he’s never at that 35 Groton Street address, go to his parents’ house .... She never told him that. If she told him that, maybe it would have gotten served. And who better to know [the defendant’s] schedule, where he is? She knew when she went into court, she knew where that restraining order was going to be. Could she have gone and taken the restraining order? Could she have orchestrated his arrest?” Certainly, it would seem likely that, in both examples, if defense counsel was aware that the extended order had not been served on the defendant she would have just said so in her argument to both the judge and the jury.


Indeed, when the defendant was being cross-examined by the prosecutor, the prosecutor showed the defendant a copy of the extended order that had been introduced in evidence as the extended order obtained by the complainant on September 11, 1992. The defendant then testified that he lived at the address indicated on the order and received his mail there. The prosecutor then challenged the defendant’s testimony that he did not receive a copy of the extended order in the following exchange:
The prosecutor: “You receive any and all correspondence that is sent to you at 35 Groton Street; isn’t that correct?”
The defendant: “Yes. What’s your point now?”
The prosecutor: “But you didn’t receive this restraining order that was sent to you; is that correct?”
The defendant: “No, I did not.”
I would suggest that this exchange supports the inference that the prosecutor, who challenges the defendant’s contention that he did not receive a copy of the extended order, was operating as if the proof of service before her was *607proof of service of the extended order. Indeed, she goes on to elicit testimony regarding what would happen to mail if left by a police officer with the defendant’s brother at the 35 Groton Street address or in the mailbox.
In addition, in responding to the defendant’s motion for a directed verdict, the prosecutor argued: “With regards to the . . . three counts of violations of restraining orders .... Judge, you have before you that is placed into evidence the service of the restraining order, that it has been left at the defendant’s last and usual address, that being I believe, 35 Groton Street.” I suggest that this reference to the return of service, coupled with the reference to the order in evidence, demonstrates that the prosecutor was acting as if the proof of service before the court was proof of service of the extended order.


The copy of the order is confusing at best apparently because the same piece of paper was used to indicate the existence and service of both. Thus, a “cursory glance” might give the impression to the jury that the order which had been served on the defendant was the order he was charged with violating.